Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note: The examiner notes that all the modules recited in claim 1 are within one or more processor as being structure modifier. Therefore, 112f is not invoked, however 101 analysis was performed. See the rejection below.
Specification 
The specification filed on February 18, 2021 is accepted. 
Duplicate paragraph numbering on page 14 first two paragraphs are labeled as [0001] and [0002] respectively and page 1 first two paragraphs are labeled as [0001] and [0002] respectively. Appropriate correction is required.
Drawings
The drawings filed on February 18, 2021 are accepted.

Claim Objections
Claims 1 and 9 objected to because of the following informalities: 
Claim 1 line 6 recites “analyse” should read as “analyze”
Claim 1 line 11 recites “analysed” should read as “analyzed”
Claim 1 and 9 line 19 recites “…extract second set of feature of…… one real-time image acquired by the image acquisition module” should read as ”…. extract second set of feature of…… one real-time image acquired by the input receiving module” because at least one real-time image is acquired by the input receiving module. 
Claim 9 line 15 recites “real tim” should read as “real-time”
Claim 9 line 6 recites “analysing” should read as “analyzing”
Claim 9 line 11 recites “analysed” should read as “analyzed”
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-3, 6-9, 12 and 14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-9 of copending Application No. 17269273 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY V BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ONPETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Independent claims
Current application 17/178289
Reference application 17/269273
1. A system to generate a unique security proof for secure accessing of data comprising: 

one or more processors comprising:

 an image acquisition module configured to acquire at least one image of a user's environment captured by an image capturing device; 







an image analysis module configured to analyse the at least one image representative of the user's environment to obtain a first set of features of the corresponding at least one image acquired by the image acquisition module;

 
a proof generation module configured to: generate a unique security proof comprising a pair of keys based on at least one image analysed by the image analysis module, wherein the unique security proof is associated to the user's environment, wherein the unique security proof is generated to complete the verification process; and transmit the unique security proof comprising the pair of keys to a key storage unit to store the pair of keys generated; 

an input receiving module configured to receive at least one real-time image of the user's environment captured by the image capturing device in real time; a feature extraction module configured to extract a second set of features of the corresponding at least one real-time image acquired by the image acquisition module in real time, wherein the at least one real-time image acquired by the image acquisition module is representative of the user's environment; a feature comparison module configured to compare the second set of features extracted by the feature extraction module with the first set of features stored in the key storage database; a confidence score generation module configured to: 20determine one or more similarities between the second set of features and the first set of features; and generate a confidence score based on the one or more similarities determined;

 and an authentication module configured to generate a notification to enable the use of the pair of keys based on the confidence score generated by the confidence score generation module for securely accessing of the data, wherein the confidence score generated is within a pre-defined range of score.
A system 100 for securely accessing a user account comprising: 



an environmental data subsystem configured to receive a set of environmental data representative of an environment from one or more sensors, wherein the set of environmental data comprises a two-dimensional representation, a three-dimensional point cloud representation of the environment, or a combination thereof, wherein a first set of environmental data is received at a first time instant and a second set of environmental data is received at a second time instant; 
an environment identification subsystem configured to extract a first set of unique features of the environment from the first set of environmental data and a second set of unique features of the environment from the second set of environmental data; 

an environment database configured to store a first representation of the first set of unique features of the environment extracted from the first set of environmental data; 







an environmental data comparison subsystem configured to compare the second set of unique features extracted from the second set of environmental data with the first representation of the first set of unique features stored in the environmental database, wherein the environmental data comparison subsystem is configured to: determine similarities between the second set of unique features and the first representation of the first set of unique features; generate a confidence score based on the similarity analysis between the second set of unique features and the first representation of the first set of unique features;

 and an account access subsystem configured to generate a key based on the confidence score to enable secure access to the user account.
9. A method for generating a unique security proof for secure accessing of data comprising: acquiring, by an image acquisition module, at least one image of a user's environment captured by an image capturing device; analysing, by an image analysis module, the at least one image representative of the user's environment for obtaining a first set of features of the corresponding at least one image acquired; generating, by a proof generation module, a unique security proof comprising a pair of keys based on at least one image analysed, wherein the unique security proof is associated to the user's environment; transmitting, by the proof generation module, the unique security proof comprising the pair of keys to a key storage unit for storing the pair of keys generated; receiving, by an input receiving module, at least one real-time image of the user's environment captured by an image capturing device in real tim; extracting, by a feature extraction module, a second set of features of the corresponding at least one real-time image acquired; comparing, by a feature comparison module, the second set of features extracted with the first set of features stored in the key storage database; determining, by a confidence score generation module, one or more similarities between the second set of features and the first set of features; generating, by the confidence score generation module, a confidence score based on the one or more similarities determined; and 22generating, by an authentication module, a notification for enabling the use of the pair of keys based on the confidence score generated for securely accessing of the data, wherein the confidence score generated is within a pre-defined range of score.
9. A method comprising: receiving, by an environmental data subsystem, a set of environmental data representative of an environment from one or more sensors, wherein the set of environmental data comprises a two-dimensional representation, a three- dimensional point cloud representation of the environment, or a combination thereof, wherein a first set of environmental data is received at a first time instant and a second set of environmental data is received at a second time instant (310); extracting, by an environment identification subsystem, a first set of unique features of the environment from the first set of environmental data and a second 19set of unique features of the environment from the second set of environmental data; storing, at an environment database, a first representation of the first set of unique features of the environment extracted from the first set of environmental data; comparing, by an environment comparison subsystem, the second set of unique features extracted from the second set of environmental data with the first representation of the first set of unique features stored in the environmental database; determining, by the environment comparison subsystem, similarities between the second set of unique features and the first representation of the first set of unique features; generating, by the environment comparison subsystem, a confidence score based on the similarity analysis between the second set of unique features and the first representation of the first set of unique features; and generating, by an account access subsystem, a key based on the confidence score to enable secure access to the user account.


All the limitation of independent claims 1 and 9 are taught by the reference application except for the underlined limitation, which is taught by GANONG et al (hereinafter GANONG) (US 20180373859) [0030-0031-0073-0074, 0090 0111] teaches generating plurality of symmetric key pair to be used in verification process and performing validation when the similarity score is within pre-defined threshold. One would be motivated to do so in order to perform authentication and present visible proof via the users face integrated with digital signature using facial biometric (GANONG on [0002]).

Dependent Claims

Current application 17/178289
2 and 10
3 and 11
6
7
8 and 14
Reference application 17/269273
6
7
2

3 and 5
4


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims do not include at least one hardware element in the bodies as required by MPEP 2106(I). Claim 1 recites one or more processors, however, since the specification (see page 14 [0001-0002] of instant application) does not limit the processor to be only hardware broadly interpreted it also encompass software. Note that a processor can be software according to the Computer Desktop Encyclopedia which states "(2) May refer to software". Dependent claims 2-8 are also rejected under 35 USC 101, because they do not cure the deficiencies of independent claims 1.



                                               Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (hereinafter Li) (US 20190294900) in view of GANONG et al (hereinafter GANONG) (US 20180373859).

Regarding claim 1 Li teaches a system to generate a unique security proof for secure accessing of data comprising (Li on [0007] teaches  a system for using visual analytics to validate a remote user's identity based on users location);
one or more processors comprising: (Li on [0004 and 0030] teaches one or more processor coupled to a memory);
 an image acquisition module configured to acquire at least one image of a user's environment captured by an image capturing device (Li on [0034, 0041-0042] teaches the mobile application begins requesting a real-time photo of the user and user background (i.e. background refers to users enjoinment [0024]) by sending a request to capture a first photo of an image set comprising the user and their current background using camera of mobile device, wherein background includes a landscape location, a building location, and a street location);
an image analysis module configured to analyse the at least one image representative of the user's environment to obtain a first set of features of the corresponding at least one image acquired by the image acquisition module (Li on [0043] teaches using machine learning technique to detect facial attributes to determine any accessories (e.g., glasses, hat) that visually differentiate (e.g., hide, enhance) the natural appearance of the user. See on [0058 and 0066] teaches scale-invariant feature transform (SIFT) extracts local feature descriptors (e.g., shapes, objects i.e. set of features ) from the background of the two photos comprised in the image sets and compares identical reference objects. Further teaches SIFT extracts local facial feature vectors (e.g., eyebrows, nose, jaw line) from the identification card's photo and compares identical reference facial feature vectors from the plurality of first photos from the image capture set);
an input receiving module configured to receive at least one real-time image of the user's environment captured by the image capturing device in real time (Li on [0024, 0034 and 0044] teaches the mobile application communicates to the user a second notification (e.g., an indication, a message, a prompt) to capture the second photo of the image set using camera of the device. In some embodiments, the second photo's capture time must be within a pre-determined time (e.g., two minutes) from the first photo and only include the background as captured in the first image, wherein the real-time set of images includes the first photo and the second photo);
a feature extraction module configured to extract a second set of features of the corresponding at least one real-time image acquired by the image acquisition module in real time, wherein the at least one real-time image acquired by the image acquisition module is representative of the user's environment (Li on [0043] teaches using machine learning technique to detect facial attributes to determine any accessories (e.g., glasses, hat) that visually differentiate (e.g., hide, enhance) the natural appearance of the user. See on [0058 and 0066] teaches scale-invariant feature transform (SIFT) extracts local feature descriptors (e.g., shapes, objects i.e. set of features ) from the background of the two photos comprised in the image sets and compares identical reference objects. Further teaches SIFT extracts local facial feature vectors (e.g., eyebrows, nose, jaw line) from the identification card's photo and compares identical reference facial feature vectors from the plurality of first photos from the image capture set);
a feature comparison module configured to compare the second set of features extracted by the feature extraction module with the first set of features stored in the key storage database (Li on [0058] teaches scale-invariant feature transform (SIFT). SIFT extracts local feature descriptors (e.g., shapes, objects) from the background of the two photos comprised in the image sets and compares identical reference objects. A reference object is recognized in the second image by individually comparing each feature from the first image to find object matching features based on Euclidean distances of feature vectors. From the full set of matches, reference objects are filtered; objects clustered with identical location, scale, and orientation indicate successful matching. See on [0037] teaches image being stored in storage);
a confidence score generation module configured to: determine one or more similarities between the second set of features and the first set of features (Li on [0058] teaches scale-invariant feature transform (SIFT). SIFT extracts local feature descriptors (e.g., shapes, objects) from the background of the two photos comprised in the image sets and compares identical reference objects. A reference object is recognized in the second image by individually comparing each feature from the first image to find object matching features based on Euclidean distances of feature vectors (i.e. determining similarities between feature object)).

	Although Li teaches comparing the first and second image to determine a match between different features of images, but fails to explicitly teach a proof generation module configured to: generate a unique security proof comprising a pair of keys based on at least one image analysed by the image analysis module, wherein the unique security proof is associated to the user's environment, wherein the unique security proof is generated to complete the verification process and transmit the unique security proof comprising the pair of keys to a key storage unit to store the pair of keys generated, generate a confidence score based on the one or more similarities determined and an authentication module configured to generate a notification to enable the use of the pair of keys based on the confidence score generated by the confidence score generation module for securely accessing of the data, wherein the confidence score generated is within a pre-defined range of score, however GANONG from analogous art teaches 
a proof generation module configured to: generate a unique security proof comprising a pair of keys based on at least one image analysed by the image analysis module (GANONG on [0030-0031] teaches the processor is configured to create one or more encryption keys (i.e. unique security proof) and storing the one or more encryption keys linked to the challenge profile, wherein challenge profile corresponds to challenge image. See Fig 2 block 210 and text on [0137] teaches the user may be prompted to present their photo-ID to a camera such that an image of their photo-ID is captured and then generate asymmetric key pair (i.e. unique security proof));
wherein the unique security proof is associated to the user's environment (GANONG Fig 2 block 210 and text on [0137] teaches the user may be prompted to present their photo-ID to a camera such that an image of their photo-ID is captured and then generate asymmetric key pair (i.e. unique security proof). See on [0134] teaches the enrollment service may provide an electronic prompt directing the user to perform multiple position requests and may capture a sequence of images of the user's face as it conducts various pitch, yaw, and role movements relative to the image capture device (i.e. users environment));
wherein the unique security proof is generated to complete the verification process (GANONG on [0139-0141] teaches using the asymmetric key for signing the document. See on [0077] teaches capturing image frames of the user's live face and comparing the captured image frames against the enrolled digital images of their face in order to release the private key for signing documents or electronic files (i.e. security prof for verification process));
and transmit the unique security proof comprising the pair of keys to a key storage unit to store the pair of keys generated (GANONG on [0137] teaches an asymmetric key pair (i.e. public and private key) is then generated at step 212, ideally in accordance with a standard such as public-key cryptography standards PKCS #12 Personal Information Exchange Syntax Standard and may be stored in the secure storage 218 on the user's device);
and generate a confidence score based on the one or more similarities determined (GANONG on [0111] teaches feature measurements may be amalgamated to produce a face signature associated with the face depicted in the challenge image. Next, the face signature (e.g., the amalgamated plurality of feature measurements) may be compared to one or more previously generated face signatures, each containing another plurality of face feature measurement. This comparison may be used to produce a similarity metric representing the degree to which the measurements of features stored in the two face signatures match one another. In the event that the similarity metric produces a score above a similarity threshold); 
and an authentication module configured to generate a notification to enable the use of the pair of keys based on the confidence score generated by the confidence score generation module for securely accessing of the data, wherein the confidence score generated is within a pre-defined range of score (GANONG on [0073-0074] teaches receive one or more challenge images of live person, generated facial signature of the one or more images compare the facial signature with pre-stored facial signature to compute similarity metric within similarity threshold (i.e. similarity score in view of [0090 and 0111]) and retrieve one or more encryption keys based on similarity metrics within similarity threshold. The system 110 is configured to digitally sign the package of digitally signed assets using the one or more of the retrieved encryptions keys (i.e. using pair of key based on similarity score within threshold). See on [0077] teaches authentication system 110 may bind one or more digital images of the user's face to their private key and implement user authentication by capturing image frames of the user's live face and comparing the captured image frames against the enrolled digital images of their face in order to release the private key for signing documents or electronic files, wherein private key corresponds to one or more encryption key [0131]).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of GANONG into the teaching of LI by generating similarity score and performing validation using pair of asymmetric keys when the similarity score is within pre-determined threshold. One would be motivated to do so in order to perform authentication and present visible proof via the users face integrated with digital signature using facial biometric (GANONG on [0002]).
Regarding claim 9 Li teaches A method for generating a unique security proof for secure accessing of data comprising: (Li on [0003] teaches  a method for using visual analytics to validate a remote user's identity);
acquiring, by an image acquisition module, at least one image of a user's environment captured by an image capturing device (Li on [0034, 0041-0042] teaches the mobile application begins requesting a real-time photo of the user and user background (i.e. background refers to users environment [0024]) by sending a request to capture a first photo of an image set comprising the user and their current background using camera of mobile device, wherein background includes a landscape location, a building location, and a street location);
 analysing, by an image analysis module, the at least one image representative of the user's environment for obtaining a first set of features of the corresponding at least one image acquired (Li on [0043] teaches using machine learning technique to detect facial attributes to determine any accessories (e.g., glasses, hat) that visually differentiate (e.g., hide, enhance) the natural appearance of the user. See on [0058 and 0066] teaches scale-invariant feature transform (SIFT) extracts local feature descriptors (e.g., shapes, objects i.e. set of features ) from the background of the two photos comprised in the image sets and compares identical reference objects. Further teaches SIFT extracts local facial feature vectors (e.g., eyebrows, nose, jaw line) from the identification card's photo and compares identical reference facial feature vectors from the plurality of first photos from the image capture set);
receiving, by an input receiving module, at least one real-time image of the user's environment captured by an image capturing device in real time (Li on [0024, 0034 and 0044] teaches the mobile application communicates to the user a second notification (e.g., an indication, a message, a prompt) to capture the second photo of the image set using camera of the device. In some embodiments, the second photo's capture time must be within a pre-determined time (e.g., two minutes) from the first photo and only include the background (i.e. environment) as captured in the first image, wherein the real-time set of images includes the first photo and the second photo);
 extracting, by a feature extraction module, a second set of features of the corresponding at least one real-time image acquired (Li on [0043] teaches using machine learning technique to detect facial attributes to determine any accessories (e.g., glasses, hat) that visually differentiate (e.g., hide, enhance) the natural appearance of the user. See on [0058 and 0066] teaches scale-invariant feature transform (SIFT) extracts local feature descriptors (e.g., shapes, objects i.e. set of features ) from the background of the two photos comprised in the image sets and compares identical reference objects. Further teaches SIFT extracts local facial feature vectors (e.g., eyebrows, nose, jaw line) from the identification card's photo and compares identical reference facial feature vectors from the plurality of first photos from the image capture set);
comparing, by a feature comparison module, the second set of features extracted with the first set of features stored in the key storage database (Li on [0058] teaches scale-invariant feature transform (SIFT). SIFT extracts local feature descriptors (e.g., shapes, objects) from the background of the two photos comprised in the image sets and compares identical reference objects. A reference object is recognized in the second image by individually comparing each feature from the first image to find object matching features based on Euclidean distances of feature vectors. From the full set of matches, reference objects are filtered; objects clustered with identical location, scale, and orientation indicate successful matching);
determining, by a confidence score generation module, one or more similarities between the second set of features and the first set of features (Li on [0058] teaches scale-invariant feature transform (SIFT). SIFT extracts local feature descriptors (e.g., shapes, objects) from the background of the two photos comprised in the image sets and compares identical reference objects. A reference object is recognized in the second image by individually comparing each feature from the first image to find object matching features based on Euclidean distances of feature vectors (i.e. determining similarities between feature object)).
Although Li teaches comparing the first and second image to determine a similarity between features of plurality of images, but fails to explicitly teach a proof generation module configured to: generate a unique security proof comprising a pair of keys based on at least one image analysed by the image analysis module, wherein the unique security proof is associated to the user's environment, wherein the unique security proof is generated to complete the verification process and transmit the unique security proof comprising the pair of keys to a key storage unit to store the pair of keys generated, generate a confidence score based on the one or more similarities determined and an authentication module configured to generate a notification to enable the use of the pair of keys based on the confidence score generated by the confidence score generation module for securely accessing of the data, wherein the confidence score generated is within a pre-defined range of score, however GANONG from analogous art teaches generating, by a proof generation module, a unique security proof comprising a pair of keys based on at least one image analysed (GANONG on [0030-0031] teaches the processor is configured to create one or more encryption keys (i.e. unique security proof) and storing the one or more encryption keys linked to the challenge profile, wherein challenge profile corresponds to challenge image. See Fig 2 block 210 and text on [0137] teaches the user may be prompted to present their photo-ID to a camera such that an image of their photo-ID is captured and then generate asymmetric key pair (i.e. unique security proof));
 wherein the unique security proof is associated to the user's environment (GANONG Fig 2 block 210 and text on [0137] teaches the user may be prompted to present their photo-ID to a camera such that an image of their photo-ID is captured and then generate asymmetric key pair (i.e. unique security proof). See on [0134] teaches the enrollment service may provide an electronic prompt directing the user to perform multiple position requests and may capture a sequence of images of the user's face as it conducts various pitch, yaw, and role movements relative to the image capture device (i.e. users environment));
transmitting, by the proof generation module, the unique security proof comprising the pair of keys to a key storage unit for storing the pair of keys generated (GANONG on [0137] teaches an asymmetric key pair (i.e. public and private key) is then generated at step 212, ideally in accordance with a standard such as public-key cryptography standards PKCS #12 Personal Information Exchange Syntax Standard and may be stored in the secure storage 218 on the user's device);
 generating, by the confidence score generation module, a confidence score based on the one or more similarities determined (GANONG on [0111] teaches feature measurements may be amalgamated to produce a face signature associated with the face depicted in the challenge image. Next, the face signature (e.g., the amalgamated plurality of feature measurements) may be compared to one or more previously generated face signatures, each containing another plurality of face feature measurement. This comparison may be used to produce a similarity metric representing the degree to which the measurements of features stored in the two face signatures match one another. In the event that the similarity metric produces a score above a similarity threshold);
 and 22generating, by an authentication module, a notification for enabling the use of the pair of keys based on the confidence score generated for securely accessing of the data, wherein the confidence score generated is within a pre-defined range of score (GANONG on [0073-0074] teaches receive one or more challenge images of live person, generated facial signature of the one or more images compare the facial signature with pre-stored facial signature to compute similarity metric within similarity threshold (i.e. similarity score in view of [0090 and 0111]) and retrieve one or more encryption keys based on similarity metrics within similarity threshold. The system 110 is configured to digitally sign the package of digitally signed assets using the one or more of the retrieved encryptions keys (i.e. using pair of key based on similarity score within threshold). See on [0077] teaches authentication system 110 may bind one or more digital images of the user's face to their private key and implement user authentication by capturing image frames of the user's live face and comparing the captured image frames against the enrolled digital images of their face in order to release the private key for signing documents or electronic files, wherein private key corresponds to one or more encryption key [0131]).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of GANONG into the teaching of LI by generating similarity score and performing validation using pair of asymmetric keys when the similarity score is within pre-determined threshold. One would be motivated to do so in order to perform authentication and present visible proof via the users face integrated with digital signature using facial biometric (GANONG on [0002]).

	Regarding claim 2 and 10 the combination of Li and GANONG teaches all the limitations on claim 1 and 9 respectively Li further teaches wherein the user's environment comprises one of a physical environment, a virtual environment or a combination thereof  (Li on [0034, 0041-0042] teaches the mobile application begins requesting a real-time photo of the user and user background (i.e. background refers to users environment [0024]) by sending a request to capture a first photo of an image set comprising the user and their current background using camera of mobile device, wherein background includes a landscape location, a building location, and a street location (i.e. physical or virtual environment)).
Regarding claim 3 and 11 the combination of Li and GANONG teaches all the limitations on claim 1 and 9 respectively Li further teaches wherein the first set of features of the corresponding at least one image associated with user's environment comprises at least one of an object, one or more properties associated with the object, a location, a relative location of the object and one or more properties associated with the user's environment from the at least one image (Li on [0058] teaches scale-invariant feature transform (SIFT). SIFT extracts local feature descriptors (e.g., shapes, objects) from the background of the two photos comprised in the image sets and compares identical reference objects (i.e. environment comprises object). A reference object is recognized in the second image by individually comparing each feature from the first image to find object matching features based on Euclidean distances of feature vectors. From the full set of matches, reference objects are filtered; objects clustered with identical location, scale, and orientation indicate successful matching).
Regarding claim 4 and 13 the combination of Li and GANONG teaches all the limitations on claim 1 and 9 respectively Li further teaches wherein the second set of features of the corresponding at least one real-time image associated with user's environment obtained comprises at least one of an object, one or more properties associated with the object, a location, a relative location of the object and one or more properties associated with the user's environment from the at least one real-time image (Li on [0058] teaches scale-invariant feature transform (SIFT). SIFT extracts local feature descriptors (e.g., shapes, objects) from the background of the two photos comprised in the image sets and compares identical reference objects. A reference object is recognized in the second image by individually comparing each feature from the first image to find object matching features based on Euclidean distances of feature vectors. From the full set of matches, reference objects are filtered; objects clustered with identical location, scale, and orientation indicate successful matching).
Regarding claim 5 and 12 the combination of Li and GANONG teaches all the limitations on claim 1 and 9 respectively GANONG further teaches wherein the pair of keys comprises one of a pair of symmetric keys or a pair of asymmetric keys (GANONG on [0137] teaches generating asymmetric key pair).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of GANONG into the teaching of LI by generating similarity score and performing validation using pair of asymmetric keys when the similarity score is within pre-determined threshold. One would be motivated to do so in order to perform authentication and present visible proof via the users face integrated with digital signature using facial biometric (GANONG on [0002]).

Regarding claim 6 the combination of Li and GANONG teaches all the limitations on claim 1 above Li further teaches wherein the at least one real-time image of the user's environment captured by an image capturing device in real time is received by one or more sensors, an image capturing device or a combination thereof (Li on [0034 and 0041] teaches capturing real-time photo using camera of the mobile device).
Regarding claim 7 the combination of Li and GANONG teaches all the limitations on claim 1 above, Although the image captured by LI can inherently be two or three-dimensional image, but fails to explicitly teach wherein the second set of features of the corresponding at least one real-time image acquired in real time comprises a two- 21dimensional representation, a three-dimensional point cloud representation of the user's environment or a combination thereof, however GANONG further teaches wherein the second set of features of the corresponding at least one real-time image acquired in real time comprises a two- 21dimensional representation, a three-dimensional point cloud representation of the user's environment or a combination thereof (GANONG on [0104-0105] teaches two- or three-dimensional images of user).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of GANONG into the teaching of LI by having two- dimensional or three-dimensional image for preforming validation. One would be motivated to do so in order to perform authentication and present visible proof via the users face integrated with digital signature using facial biometric (GANONG on [0002]).

Regarding claim 8 and 14 the combination of Li and GANONG teaches all the limitations on claim 1 and 9 respectively Li further teaches wherein the second set of features is compared with the first set of features using vision memory (Li on [0065] teaches neural network techniques (i.e. vision memory in view of [0039 and 0055] of instant application) is used for analyzing image).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shen et al (US 20190050678) is directed towards a face similarity evaluation method and an electronic device, which are capable to recognize similarity of two face images by obtaining feature factors of each area of the faces, such that a user learns the similarity between his own look and other people or celebrities.
Faith et al (US 20160140553) is directed towards A computerized method for facilitating a purchase transaction for a user in a first reality environment. The method includes receiving at least one level of authentication data of the user from a three-dimensional image enhancing device. The at least one level of authentication data is transmitted to a central computing device for comparing the at least one level of authentication data to a set of known authentication data of the user stored in a memory. In response to receiving a confirmation from the central computing device, an object is provided to the user for purchase in the first reality environment via the three-dimensional image enhancing device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOEEN KHAN whose telephone number is (571)272-3522. The examiner can normally be reached 7AM-5PM EST M-TH Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOEEN KHAN/               Examiner, Art Unit 2436